Name: 2014/426/EU: Commission Decision of 1 July 2014 authorising the United Kingdom to derogate from certain common aviation safety rules pursuant to Article 14(6) of Regulation (EC) NoÃ 216/2008 of the European Parliament and of the Council (notified under document C(2014)Ã 4355) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  Europe;  European Union law;  air and space transport;  technology and technical regulations;  organisation of transport
 Date Published: 2014-07-03

 3.7.2014 EN Official Journal of the European Union L 196/35 COMMISSION DECISION of 1 July 2014 authorising the United Kingdom to derogate from certain common aviation safety rules pursuant to Article 14(6) of Regulation (EC) No 216/2008 of the European Parliament and of the Council (notified under document C(2014) 4355) (Text with EEA relevance) (2014/426/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 14(7) thereof, Whereas: (1) The United Kingdom notified its intention to grant an approval derogating from the common aviation safety rules contained in Commission Regulation (EU) No 1178/2011 (2). Pursuant to Article 14(7) of Regulation (EC) No 216/2008, the Commission assessed the need for, and the level of protection emerging from, the proposed derogation, based on the recommendation from the European Aviation Safety Agency (the Agency). (2) The proposed derogation, notified by the United Kingdom on 2 August 2013, concerns the conversion of the existing national licences for sailplane pilots, set out in Article 4(2) and (3) of Regulation (EU) No 1178/2011. The United Kingdom argued that the derogation is needed so that the holder of any non-statutory qualification document issued by the British Gliding Association (BGA) may be credited with compliance with the relevant parts of Annex I to Regulation (EU) No 1178/2011, in accordance with the conversion report that has been developed in consultation with the Agency in accordance with Article 4 of Regulation (EU) No 1178/2011. The derogation would enable the United Kingdom to issue equivalent Part-FCL LAPL(S) or SPL licences and instructor and examiner certificates to the holders of such qualification documents. (3) The United Kingdom also gave reasons demonstrating that an equivalent level of protection would be achieved should the proposed derogation be granted. Based on the recommendation from the Agency, issued on 8 October 2013, the Commission concluded that the proposed derogation would provide a level of protection equivalent to the one attained by application of the common aviation safety rules, provided certain conditions are met. (4) In accordance with Article 14(7) of Regulation (EC) No 216/2008, a decision by the Commission that a Member State may grant a proposed derogation needs to be notified to all Member States, which would also be entitled to apply the measure in question. This Decision should therefore be addressed to all Member States. The description of the derogation, as well as the conditions attached to it, should be such as to enable other Member States to also apply that measure when they are in the same situation, without requiring a further decision by the Commission. For these purposes, considering that the aforementioned conversion report is not publicly available, the United Kingdom should make it available to the other Member States upon their request. In addition, the Member States should exchange information on the application of this measure where they apply it, in accordance with Article 15(1) of Regulation (EC) No 216/2008, as this application may have effects outside the Member States that grant the derogation. (5) The measures provided for in this Decision are in accordance with the opinion of the European Aviation Safety Agency Committee, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom may grant approvals derogating from Article 4(2) and (3) of Regulation (EU) No 1178/2011 and instead apply the rules laid down in section 1 of the Annex to this Decision, provided that conditions specified in section 2 of that Annex are complied with. Article 2 All Member States shall be entitled to apply the measure referred to in Article 1. The United Kingdom shall make the conversion report, referred to in Article 4(4) and (5) of Regulation (EU) No 1178/2011, available to the other Member States wishing to apply this measure, upon their request. Member States applying this measure shall notify the Commission, the Agency and the national aviation authorities thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 July 2014. For the Commission Siim KALLAS Vice-President (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1). ANNEX Derogation by the United Kingdom from Regulation (EU) No 1178/2011 with respect to the conversion of national sailplane qualifications. DESCRIPTION OF THE DEROGATION The United Kingdom may, by derogation from Article 4(2) and (3) of Regulation (EU) No 1178/2011, approve the conversion of national sailplane qualifications and of instructor and examiner qualifications issued by a national association or organisation into a Part-FCL LAPL(S) or SPL licence and associated ratings and certificates, subject to the conditions specified in the conversion report established for these purposes in accordance with Article 4(4) and (5) of that Regulation. CONDITIONS ATTACHED TO THE APPLICATION OF THE DEROGATION This derogation applies to holders of sailplane qualifications which have been issued by the British Gliding Association (BGA) before 8 April 2015 in accordance with national legislation. Although these qualifications are not considered to be licences within the meaning of Regulation (EU) No 1178/2011, they shall be treated as such and they shall be converted into Part-FCL licences and certificates in accordance with the conversion report referred to in section 1.